DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicants amendment filed on 09/15/2021 has been entered and carefully considered Claims 1-21 are pending. Claim 21 is new claim. Applicant’s arguments filed on 09/15/2021 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Rejections - 35 USC § 112    
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 
Claim 1 is amended to recite “first computing device via a first portal” and “the first computing device via a second portal”
Turning to published specification, in para [0103] Fig. 1, receiving, from a client device via a portal (e.g., portal 133), a request to configure a first rack of the at least one data center; receiving, from the client device, configuration data for at least one first virtual network to be accessed by a first computing device mounted in the first rack

And in para [0272] Fig. 13, causing, by a first computing device (e.g., computing device 1325) via a portal, a display (e.g., display 1338) in a user interface of a client device (e.g., client device 1337),
However specification does not disclose first portal and/or second portal and the Examiner could not find any descriptions of portals in computing devices.

For at least this reason, claims 1, 13 and 20 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 13, 18 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloberdans et al. (US Pat: 10498611 B1) hereinafter Klobe and in view of Sun (US Pub: 20170142196) hereinafter Sun and further in view of Chitalia et al. (US Pub: 20180287902) hereinafter Chitalia

As to claim 1.    Klobe teaches a method comprising: causing, by a first computing device [  ] a display in a user interface of a client device of the user, wherein the display presents service options for selection, and each service option corresponds to a respective service provided over a network fabric of a data center; (Klobe[column 8] lines 53-58, [column 10] lines 5-20,Fig. 1, remote server command user device, subscriber choose one or more selectable service group from the list displayed via portal,  the subscriber's selection(s) may be sent to a template manager on the service provider network/data center)
and each service option corresponds to a respective service to be  provided over the network fabric of the data center; (Klobe [column 10] lines 19-25,  subscriber may choose one or more selectable service group from the list. Upon receiving the subscriber's selection(s), the service provider network/data center may compare the selected service groups to existing templates, and if available, may retrieve an existing template that matches or contains all of the selected service group(s)) wherein the server is mounted in the rack, (Klobe [column 4] lines 61-65, servers are mounted in the rack)
receiving, by the first computing device from the client device, a first selection of a first service provider that provides a first service; (Klobe [Column 10] lines 19-36,the subscriber's selection(s) may be sent to a template manager on the service provider network/data center, the template manager may forward the service group choices to a template master that is configured to determine whether they are available as an existing template, template master implemented on the service provider network/data center as software modules in an application executed on a server processor)
for providing access to the first service by the server; (Klobe [column 4] lines 59-65, [column 5] lines 50-55, [column 8] lines 52-58, end user devices 102 may include a platform that can receive and execute software applications, data and/or commands transmitted over the communication network that may ultimately come from the services network 116, the Internet 114 and/or other remote servers and networks i.e., rack mounted computing device or server)
a confirmation to proceed with establishing the connection; (Klobe [Column 2] lines 35-45 creating, the micro-domain in the home network for each of the one or more selected service group may include determining, for each of the one or more selected service groups, whether to establish a secure tunnel for associated user device data based on the pre-set configurations, obtaining a first and a second IP address from the allocated range of IP addresses and automatically creating a secure tunnel between the tunnel end points at the home gateway and the virtual gateway in response to determining to establish a secure tunnel for associated user device data for one or more selected service group)
 in response to receiving the confirmation, creating at least one virtual network of the network fabric as part of the connection; (Klobe [Column 22] lines 19-27, Fig. 6, generating the configuration instructions may also include setting parameters that establish a distinct VLAN corresponding to the service group; service network processor apply configuration instructions to create micro-domain(s) in the subscriber's home network)
and connecting the at least one virtual network to the server so that the server can access the first service . (Klobe [Column 19] lines 28-36,  Fig. 4,  subscriber traffic to or from the home gateway may be connected to the service provider network core by applying, across the network gateway(s), a tunneling protocol (e.g., IPSec, VXLAN, GRE, etc.),  tunneling protocol may be used to provide virtual point-to-point links over a layer 3 (e.g., IP) network)
such that the first service is integrated into services of the data center (Klobe [column 10] lines 19-24, upon receiving the subscriber's selection(s), the service provider network/datacenter compare the selected service groups to existing templates, and if available, retrieve i.e., connects, an existing template that matches or contains all of the selected service group(s))
Klobe  does not explicitly teach receiving, by a first computing device via a first portal, commands from a client device of a user to configure a server in a rack of a data center and configure one or more groups of virtual networks in a network fabric of the data center;  via a second portal, wherein the respective service is provided by a provider other than the data center, wherein the server is mounted in the rack, and wherein the one or more groups of virtual networks are configured in the network fabric; in response to receiving the first selection, sending, by the first computing device to a second computing device associated with the first service provider, first data regarding establishing a connection over the network fabric, wherein the connection is to be established between the second computing device and the server;, receiving, by the first computing device from the second computing device
 Sun teaches in response to receiving the first selection, sending, by the first computing device to a second computing device associated with the first service provider, (Sun [0082] [0084] client initiates an HTTP request from the cache server, where the request carries a video ID of certain video resource that is needed to be acquired; the cache server sends an HTTP request/data,  to the server address of the optimal source server, where the video ID of video resources required for the client is added into the request; a the video resources returned by the optimal source server through an HTTP response are received, the cache server stores the video resources locally, and responds to the HTTP request initiated by the client so that the video resources are returned to the client).
wherein the connection is to be established between the second computing device and the server (Sun [0084] cache server tests the communication speed of each target source server, and then reports a test result of the optimal source server to a corresponding content provider which has own source server/second computing device)
first data regarding establishing a connection over the network fabric (Sun [0024] source server between which and a cache server there is provided the fastest communication speed so that communication is implemented between the cache server and the optimal source server)  
receiving, by the first computing device from the second computing device, (Sun [0082] where the video ID of video resources required for the client is added into the request. After the video resources returned by the optimal source server through an HTTP response are received)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Klobe with the teaching of Sun because Sun teaches that setting a first level cache server between the client and the content server would allow to cache content resources highly frequently requested  by the client in the cache server thereby reducing  load pressure caused by a large number of HTTP requests on the content server and shorten waiting time for a client. (Sun [0004]).
The combination of Klobe and Sun does not teach receiving, by a first computing device via a first portal, commands from a client device of a user to configure a server in a rack of a data center, via a second portal, , and configure one or more groups of virtual networks in a network fabric of the data center, wherein the respective service is provided by a provider other than the data center, and wherein the one or more groups of virtual networks are configured in the network fabric;
receiving, by a first computing device via a first portal, commands from a client device of a user to configure a server in a rack of a data center (Chitalia [0059] Fig. 2, dashboard 203 includes a set of collection of user interfaces, i.e., first portal, in response to user input, cause configurations to data center and top-of-rack TOR switches coupled to a distribution layer of chassis switches, and data center 110 include servers)
via a second portal, (Chitalia [0059] Fig. 1, Fig. 2, [0059] dashboard 203 represent a collection of user interface  and detect interactions with dashboard 203 as user input i.e. second portal)

and configure one or more groups of virtual networks in a network fabric of the data center;(Chitalia [0040] Fig. 1, Fig. 2,  SDN controller 132 operates in response to configuration input received from an administrator 128 operating user interface device 129 and facilitates operation of one or more virtual networks)
wherein the respective service is provided by a provider other than the data center, (Chitalia [0035] Fig. 1, data center 110 provides services for customers 104 coupled to data center 110 by service provider network 106) and wherein the one or more groups of virtual networks are configured in the network fabric; (Chitalia [0046] virtual networks within data center are configured in physical network fabric)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chitalia with the teaching of Klobe and Sun because Chitalia teaches that   virtualized compute clusters in data centers would provide increased efficiency and increased return on investment (ROI). Chitalia [0004]) 

Regarding claims 13 and 20, there is recited device with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits 

As to claim 2 the combination of Klobe, Sun and Chitalia specifically Klobe teaches  wherein the at least one virtual network is created in conformance with the first data (Klobe [Column 19] lines 28-36, [column 23] lines 57-60, Fig. 4,  Fig. 7, subscriber traffic to or from the home gateway may be connected to the service provider network core by applying, across the network gateway(s), a tunneling protocol (e.g., IPSec, VXLAN, GRE, etc.),  tunneling protocol may be used to provide virtual point-to-point links over a layer 3 (e.g., IP) network; configuration instructions requiring an encrypted tunnel may include specific privacy and/or security requests-data)
As to claim 10 the combination of Klobe, Sun and Chitalia specifically Klobe teaches wherein the first service provides internet connectivity to the server. (Klobe [column 16] lines 13-20, Fig. 3, a communications component(s) 312 may also be coupled to a network interface 320 that supports a wired connection 322 to the internet 324, home gateway 300 communicate with, for example, one or more remote computing device 326 over the wireless connection 318 and/or the wired connection 322, the remote computing device may be a server of a content or other service provider)

As to claim 11 the combination of Klobe, Sun and Chitalia specifically Klobe teaches wherein creating the at least one virtual network comprises creating a first virtual network, (Klobe [Column 22 ] lines 12-25, Gig. 6, generating the configuration instructions may also include setting parameters that establish a distinct VLAN corresponding to the service group)
Klobe does not teach the method further comprising: prior to receiving the first selection, receiving, from the second computing device, a request to create a second virtual network; in response to receiving the request, creating the second virtual network; and in response to receiving the confirmation, connecting the first virtual network to the second virtual network.
 Sun teaches the method further comprising: prior to receiving the first selection, receiving, from the second computing device, a request to create a second virtual network; in response to receiving the request, creating the second virtual network; (Sun [0055] the cache server is configured with destination information for each source server, before an HTTP request is initiated, the cache server sends a domain name to a DNS server for resolving to obtain a corresponding server address, and then the server address is taken as a destination address of the HTTP request so that the HTTP request is sent to different target source servers)
and in response to receiving the confirmation, connecting the first virtual network to the second virtual network.(Sun [0032] after optimal source server is determined, the IP address of the optimal source server is returned to the cache server, cache server takes the server address as a destination address of an HTTP request, and sends the HTTP request to the optimal source server to request/communicates, corresponding content resources)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Klobe and Chitalia  with the teaching of Sun  because Sun teaches that setting a first level cache server between the client and the content server would allow to cache content resources highly frequently requested  by the client in the cache server thereby reducing  load pressure caused by a large number of HTTP requests on the content server and shorten waiting time for a client. (Sun [0004]).

As to claim 18 the combination of Klobe, Sun and Chitalia specifically Klobe teaches wherein the instructions are further configured to instruct the at least one processing device (Klobe [column 5] lines 4-10, [column 5] lines 4-10, device including a include a programmable processor and memory and circuitry for establishing wired or wireless communication pathways and for transmitting/receiving data via a telecommunications network)
to connect, by configuring the network fabric, the virtual network to a service provider that provides access for the computing device to internet protocol services. (Klobe [Column 19] lines 28-36,  Fig. 4,  subscriber traffic to or from the home gateway may be connected to the service provider network core by applying, across the network gateway(s), a tunneling protocol (e.g., IPSec, VXLAN, GRE, etc.),  tunneling protocol may be used to provide virtual point-to-point links over a layer 3 (e.g., IP) network)
As to calim 21 the combination of Klobe, Sun and Chitalia specifically Chitalia teaches wherein the first data comprises at least one of: a performance requirement for the first service, a security requirement for the first service, or network configuration information for providing the first service., (Chitalia [0050] policy controller 201 provide performance visibility and dynamic optimization to improve orchestration, security within data center 110)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chitalia with the teaching of Klobe and Sun because Chitalia teaches that   virtualized compute clusters in data centers would provide increased efficiency and increased return on investment (ROI). Chitalia [0004]) 

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klobe, Sun, Chitalia and further in view of Chang et al. (US Pub:  20130019277) hereinafter Chang 

As to claim 3 the combination of Klobe, Sun and Chitalia does not teach  further comprising receiving, by the first computing device from the second computing device, a policy required by the second computing device when providing the first service. 
Chang teaches further comprising receiving, by the first computing device from the second computing device, a policy required by the second computing device when providing the first service (Chang [0038] Fig. 5 an HTTPS request is received and permitted by the inet_web_rule to access web zone 510, any responses from the DB zone and subsequently APP zone are passed to the web zone in order to respond to request 570, response based on rules and policies). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chang with the teaching of Klobe, Sun and Chitalia because Chang teaches that utilizing a zone rule approach is that the policy does not have to be updated when any VM or network attributes are changed thereby management overhead associated with policy management is reduced. (Chang [0032])

As to claim 4 the combination of Klobe, Sun, Chitalia and Chang specifically Chang teaches wherein the at least one virtual network is created in conformance with the policy. (Chang [0045] Fig. 6A, ingress or egress traffic to be sent over the VM VLAN 670 is first redirected to the appropriate servicing firewall, e.g., virtual firewall 630(1) or 630(2) in order to determine if the traffic meets the conditions of the zone-based firewall policy process logic 900, and to perform the appropriate actions thereon,  traffic redirection may be performed through an overlay tunnel built on top of the service VLAN, the redirection is made simpler by the fact that the servicing firewall's IP address is programmed into each port profile)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chang with the teaching of Klobe, Sun and Chitalia because Chang teaches that utilizing a zone rule approach is that the policy does not have to be updated when any VM or network attributes are 

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klobe, Sun, Chitalia and further in view of Grubel et al. (US Pub:  20170214707) hereinafter Grubel

As to claim 5 the combination of Klobe, Sun and Chitalia does not teach  further comprising monitoring network performance associated with providing the first service. 

Grubel teaches the combination of Klobe and Sun does not teach further comprising monitoring network performance associated with providing the first service.(Grubel [0032] Fig. 1, Fig. 2, system 200 is used for monitoring for one or more computer systems or computer networks for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, responding to the detected cybersecurity threats and attacks, transmitting information about the detected cybersecurity threats and attacks to ground controller 108)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Grubel with the teaching Klobe, Sun and Chitalia because Grubel teaches that monitoring service security threats would allow to identifying detected cybersecurity threats and attacks, responding to the detected cybersecurity threats and attacks, transmitting information about the detected cybersecurity threats and attacks to ground controller. (Grubel [0032])
As to claim 6 the combination of Klobe, Sun, Chitalia and Grubel specifically Grubel  teaches further comprising replacing, based on the monitoring, the at least one virtual network with one or more new virtual networks.(Grubel [0032] Fig. 2, server 212 is configured to monitor a virtual network including plurality of virtual machines, detect a cybersecurity threat to a first virtual machine of the plurality of virtual machines, generate a second virtual machine based on the first virtual machine, adjust the second virtual machine based on the cybersecurity threat, disconnect the first virtual machine from the virtual network to prevent communication between the first virtual machine and the plurality of virtual machines included in the virtual network, and connect the second virtual machine to the virtual network)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Grubel with the teaching Klobe, Sun and Chitalia because Grubel teaches that monitoring service security threats would allow to identifying detected cybersecurity threats and attacks, responding to the detected cybersecurity threats and attacks, transmitting information about the detected cybersecurity threats and attacks to ground controller. (Grubel [0032])

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klobe, Sun, Chitalia Grubel and further in view of Sanakkayala et al. (US Pub:  20180095845) hereinafter Sanak 

As to claim 7 the combination of Klobe, Sun, Chitalia and Grubel does not teach further comprising receiving, from the second computing device, a performance standard 
Sanak teaches further comprising receiving, from the second computing device, a performance standard associated with the at least one virtual network, wherein the monitoring determines a failure to meet the performance standard  (Sanak [0482] the second virtual machine is reported to be failed, (b) reporting to a master monitor node that the second virtual machine has been confirmed failed, wherein the reporting comprises updating, by the first worker monitor node, a data structure in a distributed file system having an instance on the first worker monitor node and on the master monitor node i.e., operational status/performance standard of the second virtual machine is reported to be failed)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sanak with the teaching Klobe, Sun, Chitalia and Grubel because Sanak teaches that monitoring failed performance would allow to target VMs or heartbeat monitoring to be  assigned (distributed) to available worker nodes based on an illustrative VM distribution logic that favors monitor nodes which are "close to" the target VMs from a network topology perspective. (Sanak [0007])

Claims 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klobe, Sun, Chitalia, and Sanak 
As to claim 8 the combination of Klobe, Sun and Chitalia specifically Klobe teaches wherein the service options comprise at least one of a storage service and a network (Klobe [column 8] lines 65-68, [column 9] line 1-6,  each service group is defined by a device type, as well as a set of service parameters and/or pre-set configurations that provide an ideal environment for the device type, The term "data center" as used herein may refer to the physical and/or hardware-based resources (e.g., a group of networked servers) used for data storage and processing, network  operations, and/or network management for the service provider network)
As to claim 9 the combination of Klobe, Sun and Chitalia  does not teach   wherein the first service is a storage service implemented using storage hardware, the method further comprising allocating at least a portion of the storage hardware for storing data received from the server.
Sanak teaches further comprising allocating at least a portion of the storage hardware for storing data received from the server. (Sanak [0079][0107] server includes processor, hard disks,; the amount of data under management can be large, managing the components and data is therefore a significant task, which can grow unpredictably as the number of components and data scale to meet the needs of the organization, responsibility for controlling system 100, or at least a significant portions of that responsibility, is allocated to storage manager 140)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sanak with the teaching Klobe, Sun and Chitalia because Sanak teaches that monitoring failed performance would allow to target VMs or heartbeat monitoring to be assigned (distributed) to available worker nodes based on an illustrative VM distribution logic that favors monitor 
As to claim 12 the combination of Klobe, Sun and Chitalia pecifically Klobe teaches wherein the client device is configured to communicate, over a network external to the data center, (Klobe [column 18] Fig. 4, access to data from devices in one or more user group(s) by outside entities (e.g., third party services/content providers, etc.) may only be allowed through the peripheral network area of the service provider network/data center)
the combination of Klobe, Sun and Chitalia does not teach configuration data to the second computing device, and wherein the first service is provided in conformance with the configuration data
Sanak teaches configuration data to the second computing device, and wherein the first service is provided in conformance with the configuration data. (Sanak [0294][0297]  Fig. 3, System 300 is also referred to herein as a "VM heartbeat monitoring system" at least because it comprises a plurality of heartbeat monitor nodes that monitor respective one or more target virtual machines (VMs), because system 300 is also a data storage management system, certain components are configured to handle failover and failback operations for failed target VMs; cloud computing resources, or cloud-based data center, 303 comprises computing resources available from a cloud services provider, e.g., Microsoft Azure, Amazon Web Services, etc.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sanak with the teaching Klobe, Sun and Chitalia because Sanak teaches that monitoring failed performance 

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klobe, Sun, Chitalia and further in view of Jain et al. (US Pub: 20150103692 A1) hereinafter Jain
As to claim 14 the combination of Klobe, Sun, Chitalia specifically Klobe teaches teach wherein the instructions are further configured to instruct the at least one processing device to: (Klobe [column 5] lines 4-10, [column 5] lines 4-10, device including a include a programmable processor and memory and circuitry for establishing wired or wireless communication pathways and for transmitting/receiving data via a telecommunications network)
the combination of Klobe, Sun, Chitalia does not teach configure a top-of-rack (TOR) switch to connect the virtual network to the TOR switch.
Jain teaches configure a top-of-rack (TOR) switch to connect the virtual network to the TOR switch (Jain [0017] Fig. 1,Fig. 2,  virtual station interface (VSI) discovery protocol (VDP), VDP digital handshake provides the segment ID to the ToR switch, . This may trigger a database manager on ToR switch to query or "pull" configuration information from the DCNM network database using the segment ID as a unique identifier or key, as shown at step 225, Data Center Network Manager DCNM may respond by sending provisioning information at step 230, thus instantiating the tenant network and virtual machine on ToR switch)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jain with the teaching of Klobe, Sun, Chitalia because Jain teaches that receiving packets at tor switch enables configuration messages to be exchanged between a virtual station interfaces VSI and a ToR switch that would allow to provision a virtual machine managed by the virtual switch with network resources (including virtual network segmentation resources. (Jain [0016])
As to claim 15 the combination of Klobe, Sun, Chitalia and Jain specifically Klobe teaches wherein the instructions are further configured to instruct the at least one processing device to (Klobe [column 5] lines 4-10, [column 5] lines 4-10, device  including a include a programmable  processor  and memory and circuitry for establishing wired or wireless communication pathways and for transmitting/receiving data via a telecommunications network)
receive, from the client device, a request to configure the TOR switch for connecting the computing device to the network fabric; ((Jain [0033] Fig. 7, The ToR switch device 125 comprises, among other components, a processor 706 and a memory 708, ports 702, the ports 702 may be configured to send/receive data packets to/from the server  135, ports  are configured to receive communications (e.g., packets) from devices in the system 100 (see FIG. 1) and to send communications to devices in the system 100).
and in response to receiving the request, automatically configure the TOR switch to connect the computing device to the virtual network. (Jain [0021] [0022] [0030] Fig. 5, Fig. 6, Fig. 7, ToR use the received data packet identifier such as the VLAN tag, along with the mobility domain (based on the ingress/incoming port), to create an identifier that maps to exactly one segment ID, while it may be feasible to configure the mobility-domain on a per Tor Switch port basis based on the virtualized host that is attached to it, a more sophisticated approach may involve dynamic recognition of the mobility-domain associated with a port, for example, a module sitting on the ToR switch communicate with the associated VM manager or orchestrator to derive this information i.e., configuring ports of the ToR switch)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jain with the teaching of Klobe, Sun and Chitalia because Jain teaches that receiving packets at tor switch enables configuration messages to be exchanged between a virtual station interfaces VSI and a ToR switch that would allow to provision a virtual machine managed by the virtual switch with network resources (including virtual network segmentation resources. (Jain [0016])

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klobe, Sun, Chitalia, Jain and further in view of Rao et al. (US Pub: 20200073692) hereinafter Rao
As to claim 16. the combination of Klobe, Sun, Chitalia specifically Klobe teaches and wherein the instructions are further configured to instruct the at least one processing device to (Klobe [column 5] lines 4-10, [column 5] lines 4-10, device including a include a programmable processor and memory and circuitry for establishing wired or wireless communication pathways and for transmitting/receiving data via a telecommunications network)
the combination of Klobe and Sun does not teach wherein the request comprises a request to provide an internet connection for the computing device, to automatically configure the TOR switch to provide internet connectivity to the computing device via the virtual network.
Jain teaches to automatically configure the TOR switch (Jain [0021] [0022] [0030] Fig. 5, Fig. 6, Fig. 7, ToR use the received data packet identifier such as the VLAN tag, along with the mobility domain (based on the ingress/incoming port), to create an identifier that maps to exactly one segment ID, while it may be feasible to configure the mobility-domain on a per Tor Switch port basis based on the virtualized host that is attached to it, a more sophisticated approach may involve dynamic recognition of the mobility-domain associated with a port, for example, a module sitting on the ToR switch communicate with the associated VM manager or orchestrator to derive this information i.e., configuring ports of the ToR switch)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jain with the teaching of Klobe, Sun and Chitalia because Jain teaches that receiving packets at tor switch enables configuration messages to be exchanged between a virtual station interfaces VSI and a ToR switch that would allow to provision a virtual machine managed by the virtual switch with network resources (including virtual network segmentation resources. (Jain [0016])

Rao teaches wherein the request comprises a request to provide an internet connection for the computing device, Rao [0041] [0043] [0060] Fig. 1, Fig. 2, orchestrator 23 sends request 29 to request that network controller 24 create respective virtual network interfaces for the multiple virtual networks (indicated in the configuration data), Network controller 24 sends interface configuration data 25 to server 12A more specifically in some cases, to virtual router 21A; physical or virtual servers on a racks in a data center,  the virtual router 21A is configured to send packets received from the virtual network via the virtual network interface to containers of pod 22A and to send packets received via the virtual network interface from containers of pod 22A on the virtual network. Network module 17A may assign a network address (e.g., a virtual IP address for the virtual network) and may setup routes for the virtual network interface)
to provide internet connectivity to the computing device via the virtual network. Rao [0041] [0043] [0060] Fig. 1, Fig. 2, orchestrator 23 sends request 29 to request that network controller 24 create respective virtual network interfaces for the multiple virtual networks (indicated in the configuration data), Network controller 24 sends interface configuration data 25 to server 12A more specifically in some cases, to virtual router 21A; Network module 17A may assign a network address (e.g., a virtual IP address for the virtual network) and may setup routes for the virtual network interface)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Rao with the teaching of Klobe, Sun Chitalia and Jain because Rao teaches that configuring ToR switch would 


As to claim 17 the combination of Klobe, Sun, Chitalia Jain and Rao specifically Klobe teaches wherein providing the internet connectivity comprises connecting the computing device to a carrier or internet service provider via the virtual network. (Klobe [Column 19] lines 28-36,  Fig. 4,  subscriber traffic to or from the home gateway may be connected to the service provider network core by applying, across the network gateway(s), a tunneling protocol (e.g., IPSec, VXLAN, GRE, etc.),  tunneling protocol may be used to provide virtual point-to-point links over a layer 3 (e.g., IP) network)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klobe, Sun Chitalia and Sanak 
As to claim 19. the combination of Klobe, Sun, Chitalia specifically Klobe teaches and wherein the instructions are further configured to instruct the at least one processing device to (Klobe [column 5] lines 4-10, [column 5] lines 4-10, device including a include a programmable processor and memory and circuitry for establishing wired or wireless communication pathways and for transmitting/receiving data via a telecommunications network) 
the combination of Klobe, Sun and Chitalia does not teach wherein the first service is a storage service implemented using storage hardware, allocate at least a portion of the storage hardware for storing data received from the computing device

allocate at least a portion of the storage hardware for storing data received from the computing device (Sanak [0079][0107] server includes processor, hard disks,; the amount of data under management can be large, managing the components and data is therefore a significant task, which can grow unpredictably as the number of components and data scale to meet the needs of the organization, responsibility for controlling system 100, or at least a significant portions of that responsibility, is allocated to storage manager 140)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sanak with the teaching Klobe, Sun and Chitalia because Sanak teaches that monitoring failed performance would allow to target VMs or heartbeat monitoring to be assigned (distributed) to available worker nodes based on an illustrative VM distribution logic that favors monitor nodes which are "close to" the target VMs from a network topology perspective. (Sanak [0007])

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ATIQUE AHMED/Primary Examiner, Art Unit 2413